BLACKBIRD, Justice
(specially, concurring).
I agree with the majority of my associates that the record in this case supports a recommendation suspending respondent from the practice of law in this State, but it is my opinion that respondent’s suspension for -a period of six months, together with .a requirement that he pay all, of-'the costs of the case, including the attorney’s fees of the Bar Association’s counsel, would more nearly accord with justice under the particular circumstances of this case than the one-year suspension approved by the majority.